 
Ref. No. 0051
 
Exhibit 10.21
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 (THE “ACT”).  THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHER­WISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OF
1933, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
 
CARDTREND INTERNATIONAL INC.
(Formerly Asia Payment Systems, Inc.)


CONVERTIBLE PROMISSORY NOTE
SEPTEMBER 19,
2008                                                                                           
US$138,637.29
 
Cardtrend International Inc., a Nevada company (the “Company”), for value of
US$138,637.29 received on September 19, 2008 (the “Effective Date”), promises to
pay to the order of Choo Jee Sam (Mr.), a citizen of Malaysia with Malaysian
Identify Card no. 440222-08-5599 and resident at 41, Jalan Bidor, Taman Summit,
41300 Klang, Selangor, Malaysia, (the “Holder”), the sum of US$138,637.29, plus
simple interest thereon from the date hereof until paid, at an annual interest
rate, calculated from the Effective Date to the date the loan is converted or
repaid, whichever is applicable, on the basis of a 360 day year, equal to ten
percent (10%).  The principal hereof, and the interest thereon, shall be payable
at the principal office of the Company upon a notice of demand of repayment
given by Holder in writing after the expiration of six (6) months from the
Effective Date or on the expiration of 12 months from the Effective Date,
whichever is earlier (hereinafter referred to as the “Repayment Date”) except
that no payment shall be required to the extent that such principal and
interest, in full or parts thereof, is converted into equity securities of the
Company at the option of the Holder pursuant to the terms hereof. This Note
shall be effective from the Effect Date.
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:
 
1.  Definitions.  As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:
 
1.1  “Company” shall mean Cardtrend International Inc (formerly Asia Payment
Systems, Inc.), a Nevada corporation and shall include any corporation,
partnership, limited liability company or other entity that shall succeed to or
assume the obligations of the Company under this Note.
 
1.2  “Holder” shall mean any person who shall at the time be the registered
holder of this Note.
 


CDTR CL 0051 –Choo Jee Sam


 
 

--------------------------------------------------------------------------------

 
 
2.  Conversion of this Note by Holder.  At the option of Holder and at any time
during the term of this Note, the outstanding principal hereof and all accrued
but unpaid interest thereon (the “Debt”) shall be convertible into the Company’s
Common Stock, par value US$0.001 (the “Common Stock”). This Note shall be
cancelled on the date of conversion by Holder, and the Debt shall be converted
into Common Stock at a price per share of US$0.005 or the average closing bid
price of the Company’s common stock five (5) days preceding the day of
conversion, whichever is lower. Upon conversion, Holder shall surrender this
Note for conversion at the principal office of the Company.  The accrued
interest on the principal converted shall also be converted into the Common
Stock at the same price stated in this Section 2.  Holder agrees to execute all
necessary documents in connection with the conversion of this Note
 
3.      Issuance of Stock on Conversion.  As soon as practicable after
conversion of this Note pursuant to Section 2 hereof, but it shall not be more
than thirty (30) business days from the date of such conversion, the Company at
its expense will cause to be issued in the name of and delivered to Holder, a
certificate or certificates for the number of shares of securities to which
Holder shall be entitled on such conversion (bearing such legends as may be
required by applicable foreign or U.S. state and federal securities laws in the
opinion of legal counsel for the Company), together with any other securities
and property, if any, to which Holder is entitled on such conversion under the
terms of this Note.
 
4.  Defaults; Return of this Note by Holder.  Holder may declare the entire
unpaid principal and accrued interest on this Note immediately due and payable,
by a notice in writing to the Company if any of the following events shall
occur:
 
4.1  Failure of the Company to have authorized the number of shares of Common
Stock issuable within thirty (30) days upon conversion of this Note and to
register such shares as required in the Registration Rights Agreement, if such
default continues for twenty (20) business days after receipt of notice hereof.
 
4.2  The institution by the Company of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by either of them to institution of bankruptcy or
insolvency proceedings against it under the U.S. Bankruptcy Act, or any other
applicable foreign, U.S. federal or state law, or the consent by either of them
to, or acquiescence in, the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee, or other similar official, of either of
them, or of any substantial part of either of their property, or the making by
either of them of an assignment for the benefit of creditors, or the admission
by either of them in writing of its inability to pay its debts generally as they
become due.
 
5.  Representations and Acknowledgments of Holder.  Holder hereby represents,
warrants, acknowledges and agrees that:
 
5.1  Investment.  The Holder is acquiring this Note and the securities issuable
upon conversion of this Note (together, the “Securities”) for the Holder’s own
account, and not directly or indirectly for the account of any other
person.  Holder is acquiring the Securities for investment and not with a view
to distribution or resale thereof except in compliance with the U.S. Securities
Act of 1933 (the “Act”) and any applicable state law regulating securities.
 

CDTR CL 0051 –Choo Jee Sam


 
 

--------------------------------------------------------------------------------

 

5.2  Access to Information.  Holder has had the opportunity to ask questions of,
and to receive answers from, appropriate executive officers of the Company with
respect to the terms and conditions of the transactions contemplated hereby and
with respect to the business, affairs, financial condition and results of
operations of the Company.
 
5.3  Unregistered Securities.
 
(a)  Holder must bear the economic risk of investment for an indefinite period
of time because the Securities have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or an exemption from such registration is available.  The Company
has made no agreements, covenants or undertakings whatsoever to register the
Securities under the Act other than pursuant to an investor rights
agreement.  The Company has made no representations, warranties or covenants
whatsoever as to whether any exemption from the Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 under the Act, will become available and any such exemption
pursuant to Rule 144, if available at all, will not be available unless: (i) a
public trading market then exists in the Company’s common stock, (ii) adequate
information as to the Company’s financial and other affairs and operations is
then available to the public, and (iii) all other terms and conditions of Rule
144 have been satisfied.
 
(b)      Transfer of the Securities has not been registered or qualified under
any applicable U.S. state law regulating securities and therefore the Securities
cannot and will not be sold unless they are subsequently registered or qualified
under any such act or an exemption therefrom is available.  The Company has made
no agreements, covenants or undertakings whatsoever to register or qualify the
Securities under any such act.  The Company has made no representations,
warranties or covenants whatsoever as to whether any exemption from any such act
will become available. The Holder, however, shall be entitled to a piggy-back
registration right for the shares that may be issued to the Holders pursuant to
this Note.
 
5.4  Accredited Investor.  Holder presently qualifies as an “accredited
investor” within the meaning of Regulation D of the rules and regulations
promulgated under the Act.
 
6.  Miscellaneous.
 
6.1  Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified only upon the written consent of the Company and Holder.
 
6.2  Restrictions on Transfer.  This Note may only be transferred in compliance
with applicable Nevada and/or U.S. federal laws.  All rights and obligations of
the Company and Holder shall be binding upon and benefit the successors,
assigns, heirs, and administrators of the parties.
 
6.3  Governing Law.  This Note shall be governed by the laws of the State of
Nevada, U.S.A., without regard to conflict of laws principles.
 
6.4  Fees.  All expenses incurred in connection with this Note, including
attorneys’ fees, shall be paid by the Company.
 

CDTR CL 0051 –Choo Jee Sam


 
 

--------------------------------------------------------------------------------

 

6.5  Prepayment.  This Note may be repaid by the Company at anytime before the
expiration of this Note, in full or parts thereof.
 


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this NOTE on
this 19th day of September, 2008.




 
Choo Jee Sam
(Mr.)                                                                                   Cardtrend
International, Inc.
 
CHOO JEE
SAM                                                                                  
By: KING K. NG
 
          Name:   King. K. Ng
                                                                                                Director


 
Witnessed
by:                                                                                      Witnessed
by:
 


 
LIEW PG
LING                                                                          NG
KYER SYIN
 
Name:   Liew Pg
Ling                                                                      
Name:   Ng Kyer Syin




 
 
 
 
 
 
 
 
 
 
 
 
 

CDTR CL 0051 –Choo Jee Sam


 
 

--------------------------------------------------------------------------------

 
